Citation Nr: 0416433	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  95-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.  

2.  Entitlement to service connection for a stomach disorder.  

3.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to June 
1952.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision.  In December 1997, the Board remanded the appeal to 
the RO for additional development.  In January 1999, the 
Board promulgated a decision which denied service connection 
for a cardiovascular disorder, stomach disorder, and a 
psychiatric disorder on the basis that the claims were not 
well grounded.  

A Motion for Reconsideration of the January 1999 Board 
decision was filed with the Board in February 1999.  In May 
1999, the Board denied the Motion for Reconsideration and the 
veteran and his representative were so notified.  

In December 2000, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") vacated the 
January 1999 Board decision and remanded the appeal for 
readjudication of the claim in light of the Veterans Claims 
Assistance Act of 2000.  Thereafter, the Board undertook 
additional development of the claim.  

In March 2002, the Board denied the claims on a de novo 
basis, and the veteran appealed to the Court.  In November 
2003, the Court granted the Secretary's motion to vacate and 
remand the March 2002 Board decision in light of the holding 
in Disabled Am Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003) which invalidated (inter alia) 
38 C.F.R. § 19.9(a)(2), a provision giving the Board 
authority to undertake case development before issuing an 
appellate decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the 
Secretary's Motion for remand and to readjudicated the 
veteran's claims.  

Recent decisions of the both the United States Court of 
Appeals for the Federal Circuit and the Court have addressed 
shortcomings of VA in its application of VCAA.  Therefore, to 
ensure full compliance with due process requirements, it is 
the decision of the Board that further development is 
necessary prior to appellate review.  Accordingly, the claim 
is REMANDED to the RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  The RO should take appropriate steps 
to contact the veteran and ask him if he 
has any additional evidence to submit.  
If the veteran provides the names and 
addresses of any medical care providers 
not previously reported to VA, the RO 
should attempt to obtain all records from 
those sources.  If any records identified 
by the veteran cannot be obtained, he 
should be so informed and it should be 
documented in the claims folder.  

3.  Thereafter, the RO should assure that 
the provision pertaining to the duty to 
assist as provided for in the VCAA and 
the implementing regulations have been 
complied with.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2003).  

4.  After the requested development has 
been completed, the RO should 
readjudicate the claims on a de novo 
basis based on all the evidence of record 
and all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
attorney should be furnished an SSOC that 
addresses all evidence and actions since 
the most recent SSOC in September 1998 
and includes the provisions of 38 C.F.R. 
§ 3.159, and given the opportunity to 
respond thereto.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in the VCAA or other 
legal precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


